Title: From James Madison to Thomas Jefferson, 15 January 1782
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada: Jany. 15th. 1782

Your favor of the  day of  written on the eve of your departure from Richmond came safe to hand by the last week’s post. The result of the attack on your administration was so fully anticipated that it made little impression on me. If it had been consistent with your sentiments & views to engage in the new service to which you were called, it wd. have afforded me both unexpected & singular satisfaction, not only from the personal interest I felt in it but from the important aid which the interests of the state would probably have derived from it. What I particularly refer to is her claim to Western territory. The machinations which have long been practised by interested individuals agst. this claim are well known to you. The late proceedings within the walls of Congress in consequence of the territorial cessions produced by their recommendations to the States claiming the Western Country were many weeks ago transmitted for the Legislature by a Capt. Irish. By the same conveyance I wrote to you on the subject. We have the mortification to find by our latest letters from Richmond that this Gentleman had not at the date of them appeared there. As it is uncertain whether that information may not have totally miscarried it will be proper to repeat to you that the States besides Virga. from which the cessions came were Connecticut & N York. The cession of the former consisted of all her claim west of N. York as far as the Missippi. That of the latter of all her claims beyond a certain western limit drawn on the occasion. The cession of Cont. extended to the soil only expressly reserving the jurisdiction. That of N.Y. made no reservation. These cessions with that of Virga. & sundry memorials from the Inda. & other land Companies were referred to a Committee composed of a Member from N.H. R.I. N.J. Pa. & Maryld. The ingredients of this composition prepared us for the complexion of their proceedings. Their first step was to investigate & discuss the respective titles of the States to the territory ceded[.] as this was directly in the face of the recommendation of Congress which professed to bury all such discussions & might prejudge future controversies between individual members of the Union, we refused to exhibit any evidence in favor of the title of Va. and endeavoured though in vain to prevail on Congress to interdict the Committee from proceeding in the enquiry. The next step of the Committee was still more obnoxious. They went fully into a hearing of the Memorialists through their Agents, & received all the evidence adduced in support of their pretensions. On this occasion we renewed our remonstrances to the Committee & our complaints to Congress, but with as little effect as on the first occasion. The upshot of the whole was a report to Congress rejecting the Cessions of Virga. & Cont. and accepting that of N.Y.; disallowing also, the claims of the Companies N.W. of the Ohio but justifying that of the Inda. Compy. The report seems to distrust the doctrine hitherto maintained, of territorial rights being incident to the U.S. Collectively which are not comprehended within any individual State; substituting the expedient of recognizing the title of N.Y. stretching it over the whole country claimed by the other ceding States, & then accepting a transfer of it to the U.S. In this state the business now rests, the report having never been taken into consideration, nor do we wish it should, till it shall have undergone the consideration of Virga.
In whatever light the policy of this proceeding may be viewed it affords an additional proof of the industry & perseverance with which the territorial rights of Virga. are persecuted, & of the necessity of fortifying them with every precaution which their importance demands. As a very obvious & necessary one we long since recommended to the State an accurate & full collection of the documents which relate to the subject. If the arrival of Capt. Irish had taken place before the adjournt. of the Assembly & during your stay with it we flattered ourselves that this recommendation wd. have been attended to & that the task wd. have fallen on you. As this was not the case we have no hope at present of being enabled from any other sources than the voluntary aids of individuals to contradict even verbally the misrepresentations & calumnies which are daily levelled agst. the claims of Va. & which can not fail to prepossess the public with errors injurious at present to her reputation & which may affect a future decision on her rights. Col. Masons industry & kindness have supplied us with some valuable papers & remarks. Mr. Jones has also recd. from Mr. Pendleton some judicious remarks on the subject. We are still notwithstandg. far from possessing a complete view of it. Will you permit me to ask of you such information as your researches have yielded, with the observations which you have made in the course of them. I would not obtrude such a request on you if the subject were not of public importance & if it could have been addressed with equal prospect of advantage elsewhere. Indeed if you cd. prevail on yourself to spare as much time as would Survey the whole subject, beginning with the original charter, pursuing it thro’ the subsequent charters & other public acts of the crown thro’ the Govs. of Virga., & referring to all the transactions with the Indians which have been drawn into the question, the public utility I am persuaded wd sufficiently reward you for the labor.
pray did you ever receive a letter from me inclosing a proposition declaratory of the coercive power of Congress over the States? It went by an Express while you were at the head of the Exec.
We have not a word of new[s] from Europe. The French are assemblg a force in the W. Indies which presages further calamities to the English. The Spaniards are also in motion but their Object will probably be both a small & a selfish one. I shall cheerfully send you a line as often as I have a subject for it, tho’ I shall be so selfish as to hope for some return for it.
I am Dr Sir Yrs sincerely
J. Madison Jr.
